1. Under conflicting evidence on every issue in the case except as to damage to growing crops, as to the amount of damage to which there was no evidence, the jury was authorized to find in favor of the defendant. Likewise as to damage to crops.
2. All of the seven special grounds of the amended motion for a new trial are incomplete in themselves and do not recite facts which show the alleged errors without reference to other parts of the record. Six of the grounds complain of the charge of the court for the reasons that the court misinterpreted the easement or left it to the jury to construe it. The pertinent provisions of the easement are not set forth in the grounds and no evidence is included so as to show the error and the harm in the charges of the court. Furthermore, the grounds do not meet the ruling in Shahan v. American Telephone c. Co., 72 Ga. App. 749 (4) (35 S.E.2d 5), by showing that the construction of the easement was at issue between the parties. Ground three is likewise incomplete in that no harm or error is shown by facts supporting the contention that the court misled the jury and submitted to them a fact as to which there was no issue. For statement of pleadings and issues in general see Shahan v. American Telephone  Telegraph Co., 73 Ga. App. 511 (37 S.E.2d 170).
The court did not err in overruling the motion for a new trial.
Judgment affirmed. Sutton, C. J. and Worrill, J.concur.
                          DECIDED JULY 2, 1949. *Page 530